Original application for writ of supervisory control by the State on the relation of Edward Charette, directed to the district court of Silver Bow county, and Jeremiah J. Lynch, a Judge thereof, to review an order of respondents made in a cause pending in said court entitled Frank Korn v. Edward Charette, and numbered 37128, on the records of said court, refusing to quash defendant Charette’s motion to quash service of summons in said cause. An alternative writ was ordered issued and the matter heard on November 14, 1938. After submission and on November 21, 1938, the parties filed a stipulation for dismissal of the proceeding, the question involved having become moot by settlement of the merits of the case.